Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158652                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 158652                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 338030
                                                                   Oakland CC: 2016-260154-FC
  KRISTOPHER ALLEN HUGHES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 25, 2018
  judgment of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 12, 2019
           p0605
                                                                              Clerk